Exhibit 10.5

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into as of July
12, 2006, by and among Michael LaRocco (the “Employee”) and Safeco Corporation,
a Washington corporation (together with its successors and assigns, “Safeco”).

RECITALS

A. Employee serves as the President and Chief Operating Officer of Safeco’s
insurance subsidiaries. Employee has tendered his notice of resignation from
employment with Safeco effective as of the date of this Agreement (the
“Termination Date”), which resignation is accepted.

B. To resolve any issues among Employee, Safeco and its subsidiaries arising out
of Employee’s employment, Employee and Safeco have voluntarily agreed to enter
into this Agreement. This Agreement sets forth the complete understanding among
Employee, Safeco and its subsidiaries regarding Employee’s resignation as an
officer and employee of Safeco, and the commitments and obligations arising out
of the termination of the employment relationship.

AGREEMENT

1. Employment Termination.

1.1 Resignation. In consideration of the Severance Payment and other
compensation and benefits described in this Agreement, Employee tenders his
resignation of employment, including resignation as an officer and director of
Safeco’s subsidiaries, effective as of the Termination Date.

1.2 Compensation Through Termination Date. Safeco will pay Employee all base
salary through the Termination Date.

1.3 Group Health Benefits Coverage. Safeco shall continue to provide coverage
under any group health benefits plan under which Employee and/or his dependents
were covered through and including the Termination Date. Employee shall be
responsible to pay any amounts chargeable as “employee premium contribution”
amounts with respect to any such coverage. From and after the Termination Date,
Safeco shall provide Employee and/or Employee’s dependents with such benefits
continuation or conversion coverage as may be available or required under the
terms of Safeco’s benefits plans or policies (understanding that Safeco retains
the right to modify, amend or terminate any of the plans at any time without
advance notice). Employee and/or Employee’s covered spouse and dependents may be
eligible to elect a temporary extension of group health plan coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as subsequently amended
(“COBRA”). Safeco will pay Employee $15,000 for such coverage.

 

1



--------------------------------------------------------------------------------

1.4 Payment for Accrued Vacation. Safeco will pay Employee for accrued but
unused vacation that exists as of the Termination Date.

1.5 Reimbursement for Expenses Incurred. Safeco will reimburse Employee for
reasonable and necessary business expenses incurred by Employee on or before the
Termination Date to the extent such expenses are reimbursable under Safeco’s
normal expense reimbursement policies and procedures, and provided that receipts
or other acceptable documentation for such expenses are submitted to Safeco by
the Termination Date.

1.6 Acknowledgment of Full Compensation to Date. Employee acknowledges and
agrees that, with the payment of his salary through the Termination Date, he
will have received all salary due and owing him for services performed through
the Termination Date, less all required or agreed upon withholdings.

1.7 No Authority To Act or Represent Safeco. From and after the Termination
Date, Employee will have no further authority to bind Safeco or its subsidiaries
to any contract or agreement or to act on behalf of Safeco or to represent
Safeco at any industry or business functions.

1.8 Return of Materials. On or before the Termination Date, Employee will return
to Safeco all Safeco-owned equipment and materials, including, but not limited
to, any computers, wireless communication devices, all documents (whether
existing in paper or electronic/digital media), compilations of data, files,
manuals, letters, notebooks, reports, diskettes, CDs, flash drives, or similar
devices, and all other materials and records of any kind, and any copies or
other reproductions thereof, owned by Safeco or its subsidiaries and used by
Employee in the course of Employee’s employment. Notwithstanding the foregoing,
Employee may retain his blackberry for a period of five (5) days following the
Termination Date.

1.9 Agreement to Cooperate. Employee agrees for a period of not longer than
twelve (12) months from the Termination Date to respond promptly, and to
cooperate with, reasonable requests for information that Safeco may make
relating to matters on which Employee worked while he was employed by Safeco.
Safeco agrees to directly pay or reimburse the Employee within seven (7) days
for the actual expenses incurred by the Employee (including reasonable travel
expenses and fees for time worked) as a result of his compliance with this
provision, provided the Employee submits proper documentation of the expenses he
incurs as reasonably required by Safeco.

1.10 Home Loan. In connection with Employee’s relocation to the Seattle area,
Safeco provided Employee with a home purchase loan in the amount of $780,000.
The principal amount, together with any accrued interest from the Termination
Date, will be due one (1) year after the Termination Date. This is consistent
with the original loan terms as reflected in that certain Promissory Note
Secured by a Deed of Trust, dated October 8, 2001, and nothing contained in this
Agreement or otherwise amends Employee’s obligations with respect to this loan
in any manner.

 

2



--------------------------------------------------------------------------------

2. Payments; Contributions.

2.1 Severance Payment. In consideration of the termination of Employee’s role as
an officer and Employee’s resignation as an officer and director of Safeco’s
subsidiaries, Employee’s release agreement in Section 3 and other agreements
made herein, in addition to the benefits provided under Section 1 above and the
further consideration provided under Section 2.2 below, Safeco agrees to pay
Employee a total sum of Two Hundred Seventy Five Thousand Dollars ($275,000) in
cash as a severance payment (the “Severance Payment”). The Severance Payment
will be subject to withholding and deduction for payroll taxes and other
deductions as are required by federal and state law. The Severance Payment will
be paid in a lump sum within ten (10) business days of the Effective Date of the
Agreement (See Section 10.4). Employee and Safeco agree that the Severance
Payment represents sufficient consideration for the potential claims being
released.

2.2 Payment in Lieu of Leadership Performance Plan Incentive. Safeco agrees to
pay Employee the sum of Six Hundred Thousand Dollars ($600,000) in cash in lieu
of any annual incentive payment Employee might have received in 2007 under the
Leadership Performance Plan. Employee will not be entitled to any other bonus,
incentive payment or other variable pay for past services. The sums specified in
this Section shall also be subject to withholding and deductions and paid in a
lump sum within ten (10) business days of the date of the normal bonus payouts
under Safeco’s existing bonus programs, which payout date will be on or about
March 9, 2007. Any such payment under this Section 2.2 is contingent upon
Employee’s full and complete compliance with the terms, conditions and
restrictions set forth in this Agreement.

2.3 Equity Awards.

Safeco shall accelerate and fully vest, on the Termination Date, the following
equity awards (the “Awards”):

 

Type

   No. of Shares    Grant Date

ISO

   1,309    05/07/03

NQ

   10,653    05/07/03

RSR

   951    05/07/03

RSR

   8,039    05/05/04

RSR

   6,116    03/11/05

RSR

   6,181    03/10/06

The terms and conditions of the Safeco Long Term Incentive Plan of 1997, as
amended, and Executive’s award agreements, pursuant to which the Awards were
granted, will continue to govern such Awards. Except for the Awards, all equity
awards that are granted to Executive that are not fully vested on the
Termination Date will be deemed to have expired without vesting. With respect to
the RSRs, the Settlement Date shall be the Termination Date.

 

3



--------------------------------------------------------------------------------

Executive acknowledges that accelerated stock options may not qualify for
preferential income tax treatment as an incentive stock option under the
Internal Revenue Code.

3. Release and Settlement.

3.1 Release. In consideration of Safeco’s delivery of the Severance Payment and
other consideration and benefits provided to Employee under this Agreement,
Employee releases Safeco and its subsidiaries, insurers, employee benefit plans
in which Employee participates, and the employees, agents, officers, directors
and shareholders or any of them (including their respective spouses and marital
communities), from all claims, demands, actions, causes of action, or damages,
of any kind or nature whatsoever that Employee may now have or may ever have had
against any of them, whether such claims are known or unknown, and including but
not limited to the Claims as described below. However, nothing in this Agreement
will create or imply any waiver by Employee of any claims (a) with respect to
Employee’s entitlement to compensation for vested benefits arising under any
Safeco retirement or welfare benefit plan, program or agreement, in accordance
with the terms and conditions of such plans, (b) with respect to any breach by
Safeco of its obligations under this Agreement, all of which rights will be
preserved and unaffected by this release, or (c) with respect to indemnification
by Safeco, to the extent that such indemnification rights may arise or be
provided under Safeco’s Articles of Incorporation or Bylaws, in connection with
Employee’s official actions (or omissions) on behalf of Safeco during the period
Employee served as an officer of Safeco and director of its subsidiaries.
EMPLOYEE ACKNOWLEDGES AND AGREES THAT THROUGH THIS RELEASE EMPLOYEE IS GIVING UP
ALL RIGHTS AND CLAIMS OF EVERY KIND AND NATURE WHATSOEVER, KNOWN OR UNKNOWN,
CONTINGENT OR LIQUIDATED, THAT EMPLOYEE MAY HAVE AGAINST SAFECO AND ITS
SUBSIDIARIES, ENTITIES AND THE OTHER PERSONS REFERENCED ABOVE, EXCEPT FOR THE
RIGHTS SPECIFICALLY EXCLUDED ABOVE.

3.2 The Claims. For the purposes of this Agreement, “Claims” mean and include,
without limitation, Claims with respect to any of the following: (i) breach of
contract; (ii) discrimination, retaliation, or constructive or wrongful
discharge; (iii) lost wages, unpaid compensation under any wage claims statutes,
lost employee benefits, physical and personal injury, defamation, tortuous
interference with business expectancy, stress, mental distress, or impaired
reputation; (iv) Claims arising under the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act, the Washington State Law
Against Discrimination, Title VII of the Civil Rights Act, the Equal Pay Act,
the Americans with Disabilities Act, the Family Medical Leave Act, the Employee
Retirement Income Security Act, or any other federal, state or local laws or
regulations prohibiting employment discrimination; (v) attorneys’ fees; and
(vi) any other Claim arising from or relating to Employee’s employment with
Safeco and/or Employee’s separation from service.

 

4



--------------------------------------------------------------------------------

3.3 Consideration for Release. Safeco represents, and Employee acknowledges,
that the Severance Payment and the other consideration and benefits provided
hereunder exceed any amount Safeco may arguably be required to pay under any
agreement or arrangement to which Employee is a party or under which Employee
claims some benefit, or under the standard policies and procedures of Safeco,
and represents valuable consideration to Employee for the release of the Claims
described above.

4. No Admission.

Employee understands and acknowledges that neither the Severance Payment nor the
other benefits provided hereunder, nor the execution and delivery of this
Agreement by Safeco, constitutes an admission by Safeco to (i) any breach of an
agreement with Employee, (ii) any violation of a federal, state or local
statute, regulation or ordinance, or (iii) any other wrongdoing. Safeco
understands and acknowledges that neither Employee’s acceptance of the Severance
Payment and other benefits provided hereunder, nor Employee’s execution and
delivery of this Agreement, constitutes an admission by Employee to (i) any
breach of an agreement with Safeco, (ii) any violation of a federal, state or
local statute, regulation or ordinance, or (iii) any other wrongdoing.

5. Confidential Information.

5.1 Possession of Proprietary Information and Trade Secrets. Employee recognizes
that by virtue of Employee’s employment by Safeco, Employee has acquired
significant proprietary information and trade secrets relating to Safeco’s
strategic planning, customers, agents, distribution, underwriting, underwriting
models and platforms, products, financial projections, capital planning and
financing, staffing, operations and accounting information (the “Confidential
Information”). Employee recognizes and acknowledges that the Confidential
Information constitutes valuable, special and unique assets of Safeco and its
subsidiaries, access to and knowledge of which were essential to the performance
of Employee’s duties during Employee’s employment. Employee specifically
reaffirms that he will continue to abide by the provisions of the Product
Ownership Agreement and the Intellectual Property Agreement that he entered into
with Safeco and its subsidiaries.

5.2 Materials. Employee will not remove from Safeco’s premises or possession any
documents, marketing materials, compilations of data or other files or records
of any nature, or any copy or reproduction thereof, that were created or
developed by Employee while employed by Safeco, contain Confidential Information
or that otherwise belong to Safeco and its subsidiaries.

 

5



--------------------------------------------------------------------------------

6. Non-Disparagement/Conduct Adverse

Employee agrees not to make any disparaging or derogatory remarks about Safeco,
its subsidiaries or any of their officers, directors, employees or agents at any
time. Safeco agrees that it will use its best efforts to cause its executive
officers (those officers who are members of Safeco’s Policy Committee) and
directors not to make any public statement that is intended to criticize or
disparage the Employee. This Section 6 will not be construed to prohibit
Employee from responding truthfully and publicly to incorrect public statements
or from making truthful statements when required by law or order of a court or
other person or body having jurisdiction. Employee agrees that without the prior
written consent of Safeco’s chief executive officer, and for a period of not
longer than twelve (12) months from the Termination Date, he shall not work for
or consult with any person or entity with respect to any claim such person or
entity may have against Safeco or with respect to any offer to acquire, or to
merge with, Safeco that such person or entity is considering making, is
preparing to make or is making.

7. Noncompetition, Nonsolicitation and Intellectual Property

7.1 Scope of Competition. Employee agrees that he will not, directly or
indirectly, during his employment and for a three (3) months from the
Termination Date, be employed by, consult with or otherwise perform services
for, own, manage, operate, join, control or participate in the ownership,
management, operation or control of or be connected with, in any manner, any
Competitor. A “Competitor” shall include any entity which, directly or
indirectly, competes with Safeco or its subsidiaries or produces, markets,
distributes or otherwise derives benefit from the production, marketing or
distribution of products or services that compete with products then produced or
services then being provided or marketed, by Safeco or the feasibility for
production of which Safeco is then actually studying, or which is preparing to
market or is developing products or services that will be in competition with
the products or services then produced or being studied or developed by Safeco,
in each case within the geographical area of the United States, unless released
from such obligation in writing by Safeco’s chief executive officer. Employee
shall be deemed to be related to or connected with a Competitor if such
Competitor is (a) a partnership in which he is a general or limited partner or
employee, (b) a corporation or association of which he is a shareholder,
officer, employee, or (c) a partnership, corporation or association of which he
is a member, consultant or agent; provided, however, that nothing herein shall
prevent the purchase or ownership by Employee of shares which constitute less
than five percent of the outstanding equity securities of a publicly or
privately held corporation, if Employee had no other relationship with such
corporation.

7.2 Scope of Nonsolicitation and No Hiring Obligation. For a period of two
(2) years following the Termination Date, Employee shall not directly or
indirectly solicit, influence or entice, or attempt to solicit, influence or
entice, any employee or consultant of Safeco to cease his or her relationship
with Safeco or solicit, influence, entice or in any way divert any customer,
distributor, partner, joint venturer or supplier of Safeco to do business or in
any way become associated with any competitor of Safeco or

 

6



--------------------------------------------------------------------------------

its subsidiaries. For a period of two (2) years following the Termination Date,
Employee shall not directly or indirectly hire, on his own behalf or on behalf
of any entity with which he may become affiliated any individual or consultant
employed by Safeco as of July 1, 2006.

7.3 Assignment of Intellectual Property. Employee specifically reaffirms that he
will continue to abide by the provisions of the Product Ownership Agreement and
the Intellectual Property Agreement that he entered into with Safeco and its
subsidiaries.

7.4 Disclosure and Protection of Inventions. Employee hereby represents that he
has previously disclosed or shall disclose in writing before the Termination
Date all concepts, designs, processes, technology, plans, embodiments,
inventions or improvements constituting intellectual property to Safeco promptly
after its or their development. At Safeco’s request and at Safeco’s expense,
Employee will assist Safeco or its designee in efforts to protect all rights
relating to such intellectual property. Such assistance may include, without
limitation, the following: (a) making application in the United States and in
foreign countries for a patent or copyright on any work products specified by
Safeco; (b) executing documents of assignment to Safeco or its designee of all
of Employee’s right, title and interest in and to any work product and related
intellectual property rights; and (c) taking such additional action (including,
without limitation, the execution and delivery of documents) to perfect,
evidence or vest in Safeco or its designee all right, title and interest in and
to any intellectual property and any rights related thereto.

7.5 Nondisclosure of Intellectual Property. Following the Termination Date,
Employee will not use nor disclose (except as required by his duties to Safeco)
any concept, design, process, technology, trade secret, customer list, plan,
embodiment, or invention, any other intellectual property or any other
Confidential Information, whether patentable or not, of Safeco of which Employee
became or becomes informed or aware during his employment, whether or not
developed by Employee.

8. Legal Action.

8.1 No Claims. Employee represents that Employee has not filed a Claim or
complaint against Safeco or its subsidiaries, or any of their employees, agents,
officers, directors or shareholders with any court or agency. Safeco represents
that other than as disclosed to Employee, it is not aware of any legal action
pending or potentially pending against Employee for acts or omissions as a
Safeco employee.

8.2 Indemnification. The existing rights of the Employee and obligations of
Safeco with regard to indemnification of the Employee are not dependent upon
Employee’s continued employment or holding an office or directorship with Safeco
or an affiliate. To the extent provided as of the Termination Date in the
indemnification provisions of Safeco’s articles of incorporation and bylaws and
to the maximum extent permitted under the laws of the state of Washington,
Employee will be entitled to indemnification, and advancement of expenses, in
respect of matters that occurred during the time that he was an officer of
Safeco.

 

7



--------------------------------------------------------------------------------

8.3 No Action on Released Claims. Employee agrees not to sue or pursue any court
or administrative action against Safeco or its subsidiaries, or any of their
employees, agents, officers, directors or shareholders, to the extent allowed by
applicable law, regarding any Claims released herein or otherwise arising from
Employee’s employment with Safeco or Employee’s separation from service, except
with respect to any breach by Safeco of its obligations under this Agreement. If
any government agency brings any claim or conducts any investigation against
Safeco, Employee waives and agrees to relinquish any damages or other individual
relief that may be awarded as a result of any such proceedings to the extent it
relates to his employment.

8.4 Liability for Defense Costs. If, notwithstanding this Agreement, Employee
should file any lawsuit or other proceeding based on legal claims that Employee
has released herein, Employee agrees to pay or reimburse Safeco for all
reasonable costs, including attorneys’ fees, which it, or its subsidiaries, or
their employees, agents, officers or directors, incur in defending against
Employee’s claims. This paragraph will not apply to any claimed breach by Safeco
of any of the terms or conditions of this Agreement.

9. Agreement Confidential.

9.1 Terms of Agreement. Employee and Safeco agree that neither of them will
reveal nor publicize the existence of this Agreement or its terms, including but
not limited to the amount of the Severance Payment, except as required by law,
including as required by financial and other corporate reporting requirements
(which means that a press release and this Agreement will be filed with the
Securities and Exchange Commission in accordance with its rules and
regulations). Other than as just described and unless agreed upon between the
parties, the parties agree that they will not discuss with or make an
announcement to the public at large or to any individual person or persons any
statements with regard to this Agreement, or matters relating to its terms.
Notwithstanding the foregoing, the parties may discuss the existence and terms
of this Agreement with their respective attorneys, accountants, financial
advisors to obtain counsel and advice, and, in Employee’s case, with members of
Employee’s immediate family, and, in Safeco’s case, with members of Safeco’s
Policy Committee. Nothing in this confidentiality provision prohibits Employee
from representing to third parties that Employee “resigned from Safeco on
mutually agreeable terms” or that the parties “parted amicably.”

9.2 Employment References. If a prospective employer contacts Safeco for an
employment reference with respect to Employee, Safeco will provide, unless
required otherwise by law or with specific permission of Employee, only the
following information: Employee’s dates of employment, and Employee’s title and
salary at the Termination Date.

 

8



--------------------------------------------------------------------------------

10. Acknowledgment.

10.1 Informed Agreement. Employee declares that Employee has read and fully
understands the terms of this Agreement and its significance and consequence.
Employee further declares that this Agreement is the product of good faith
negotiations between Employee and Safeco, and that Employee voluntarily accepts
the same for the purpose of resolving arrangements with respect to Employee’s
resignation.

10.2 Attorney. Employee acknowledges that Safeco has advised Employee to review
the terms of this Agreement with an attorney of Employee’s own choosing and that
Employee has done so or knowingly waived Employee’s right to do so.

10.3 Voluntary Act. Employee acknowledges that this Agreement is voluntary and
has not been given as a result or any coercion.

10.4 Review and Revocation Periods, Effective Date. Employee has a period of at
least twenty-one (21) days during which to consider this Agreement before
signing, but may sign it in less than 21 days at his option. Negotiations about
the terms or language of this Agreement will not re-start the 21-day
consideration period. Employee has seven (7) days after signing in which
Employee may revoke this Agreement. This Agreement will not become effective or
enforceable until such seven-day period has expired (the “Effective Date of the
Agreement”). Employee understands that he may revoke this Agreement by
delivering a written notice to the attention of Allie Mysliwy at Safeco Plaza,
T-22, Seattle, WA 98185, no later than the close of business on the seventh day
after Employee signs this Agreement. Employee understands and acknowledges that
if Employee revokes this Agreement it will not be effective or enforceable and
Employee will not receive the payments or other benefits described herein.

11. Entire Agreement.

Subject to Sections 5.1 and 7.3, this Agreement constitutes the entire agreement
between Employee and Safeco, and it supersedes and replaces all prior written
and oral agreements and understandings between the parties with respect to its
subject matter other than any agreement of confidentiality entered into in
connection with his employment. Neither Safeco nor any Safeco Subsidiary has
made any promises to Employee other than those included within this Agreement.

12. Waiver.

No waiver of any provision of this Agreement shall be deemed, or shall
constitute, a waiver of any other provisions, whether or not similar, nor shall
any waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver.

13. Costs.

Following the Termination Date, Safeco shall pay Employee a lump sum of Ten
Thousand Dollars ($10,000) to defray any attorney and tax advisor fees incurred
in

 

9



--------------------------------------------------------------------------------

connection with Employee’s separation from employment with Safeco. Except for
this payment to Employee, each party shall separately bear their costs and
expenses incurred in connection with the negotiation and preparation of this
Agreement.

14. Injunctive Relief.

Employee recognizes that irreparable and continuing injury for which there is
not adequate remedy at law will result to Safeco and its subsidiaries and their
businesses and property if Employee breaches Employee’s obligations under this
Agreement. In the event of any such breach or threatened breach, Safeco will be
entitled to seek temporary injunctive relief upon a showing of such breach or
threatened breach without proof of actual damage and without posting a bond
therefore, and/or an order of temporary and permanent specific performance
enforcing this Agreement, and any other remedies provided by applicable law.
Employee agrees that in the event of any such proven breach, Safeco will be
entitled to recover its costs associated with enforcing this Agreement,
including reasonable attorney’s fees. Employee further understands and agrees
that the word “temporary” as used herein will include both temporary and
preliminary relief and/or remedies available.

15. Mediation.

Any dispute under this Agreement must be submitted in advance of litigation for
mediation by a mutually agreed-upon mediator at Judicial Dispute Resolution,
LLC, 1411 Fourth Avenue, Suite 200, Seattle, Washington.

16. Amendment.

No supplement, modification, or amendment of this Agreement will be valid,
unless it is made in writing and signed by both parties hereto.

17. Severability.

If any provision or portion of this Agreement is held to be unenforceable or
invalid by any court of competent jurisdiction, the remainder of this Agreement
will remain in full force and effect and will in no way be affected or
invalidated thereby.

18. Governing Law; Jurisdiction and Venue.

The parties acknowledge that this Agreement will be governed, interpreted and
enforced in accordance with the laws of the state of Washington, without regard
to its conflict of law principles. Any suit or action arising out of or in
connection with this Agreement, or any breach hereof, will be brought and
maintained in the federal or state courts located in Seattle, Washington. The
parties irrevocably submit to the jurisdiction and venue of such courts for the
purpose of such suit or action and expressly and irrevocably waive, to the
fullest extent permitted by law, any objection they may now or hereafter have to
the venue of any such suit or action in any such court and any claim that any
such suit or action has been brought in an inconvenient forum.

 

10



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY.

THIS SEPARATION AND GENERAL RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

EMPLOYEE

/s/ Michael LaRocco

Michael LaRocco Date: July 12, 2006 SAFECO CORPORATION By  

/s/ Paula Rosput Reynolds

  Paula Rosput Reynolds   Its President and Chief Executive Officer Date: July
12, 2006

 

11